The record in this case was filed in this court on October 4, 1926. The case was set for submission on February 17, 1927. On application of appellant, submission of the cause was postponed, and reset for April 14, 1927. Submission was by written agreement of the parties further postponed, and the cause reset for June 30, 1927. We regret to say that counsel for both appellant and appellees have died since the case has been pending in this court, and there are no briefs for either party filed herein. For the want of prosecution the cause must be dismissed, and it is so ordered. *Page 560